NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

                R. WAYNE JOHNSON,
                   Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5102
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00294-NBF, Senior Judge Eric G.
Bruggink.
                ______________________

              Decided: January 13, 2015
               ______________________

   R. WAYNE JOHNSON, of Amarillo, Texas, pro se.

    CHRISTOPHER KEITH WIMBUSH, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and STEVEN J. GILLINGHAM, Assistant Director.
                 ______________________
2                                              JOHNSON   v. US



PER CURIAM.
    R. Wayne Johnson (“Johnson”) appeals from the
decision of the United States Court of Federal Claims (the
“Claims Court”) denying his motion for a writ of manda-
mus or, in the alternative, an injunction. See Johnson v.
United States, No. 14-294C (Fed. Cl. May 30, 2014) (“Or-
der”). Because we find that the issues raised in this
appeal are moot, we dismiss.
                              I
     Johnson is a prisoner at a Texas state correctional fa-
cility with an extensive history of filing frivolous com-
plaints and appeals. See, e.g., Johnson v. Whatley, 73 F.
App’x 79 (5th Cir. 2003) (finding four instances of Johnson
filing frivolous complaints or appeals).
    In the appeal before us, Johnson filed a motion in the
Claims Court for a writ of mandamus or, in the alterna-
tive, an injunction, prohibiting: (1) representatives of the
Department of Veterans Affairs from engaging in the
unauthorized practice of law relating to his claim for
veterans disability benefits and (2) officials at the prison
where he is incarcerated from unlawfully opening his
mail. Johnson also questioned whether he is entitled to
court-appointed counsel and whether the judge should
recuse herself due to bias. The court denied Johnson’s
motion because it lacked jurisdiction to grant any of the
relief sought. Order at 1. Johnson appealed to this court.
                              II
     After Johnson appealed to this court, he filed a Motion
for Summary Judgment in an earlier-filed case pending in
the Claims Court. In response, the court entered an order
dismissing the complaint in that case without prejudice
under 28 U.S.C. § 1915(g). That statute provides that “a
prisoner proceeding in forma pauperis may not bring a
civil action in federal court if, while incarcerated, three or
more of his actions or appeals were dismissed as frivolous
 JOHNSON   v. US                                           3



or malicious, or for failure to state a claim upon which
relief may be granted.” See Johnson v. United States, No.
14-294C (Fed. Cl. Aug. 5, 2014). The court found that
Johnson, applying to proceed in forma pauperis, had far-
exceeded the “three-strike” limit prior to his filing in this
case. Id. As a result, the court dismissed Johnson’s
complaint without prejudice under § 1915(g), subject to
reopening if he paid the filing fee within 30 days. Id.
Johnson did not pay the filing fee.
                             III
    As a result of the intervening dismissal of the under-
lying complaint by the Claims Court, the government now
moves to dismiss this appeal from the denial of the motion
for a writ of mandamus as moot. It is that denial, rather
than the § 1915(g) dismissal of Johnson’s basic complaint
that is before us. The government argues that the issues
on appeal cannot restore the complaint at the Claims
Court, as the complaint was dismissed on entirely inde-
pendent and controlling grounds after the current appeal
was filed.
    We agree with the government that we do not have
jurisdiction to hear this appeal, as the issues raised are
moot. “[A]n appeal should . . . be dismissed as moot when,
by virtue of an intervening event, a court of appeals
cannot grant any effectual relief.” Calderon v. Moore, 518
U.S. 149, 150 (1996) (citation and internal quotations
omitted). After Johnson filed an appeal from the denial of
his motion for a writ of mandamus, the Claims Court
dismissed his complaint under § 1915(g) for having previ-
ously exceeded the statute’s “three-strike” limit. Thus,
because the underlying complaint in this appeal was
subsequently dismissed on both independent and control-
ling grounds, we have no basis for granting any effectual
relief. See Powell v. McCormack, 395 U.S. 486, 496 (1969)
(“Simply stated, a case is moot when the issues presented
4                                          JOHNSON   v. US



are no longer ‘live.’”) Accordingly, we grant the govern-
ment’s motion and dismiss the appeal as moot.
                     DISMISSED